                                              FIL£D14 f,[(1/ '1B 12;351JSDC-1JRP


                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION


UNITED STATES OF AMERICA                               3:18-cr-      00542-rno
                v.                                     INDICTMENT

BOB !BENNE UGWA,                                       18 U.S.C. § 2261A(2)(B)
                                                       47 U.S.C. § 223(a)(l)(C)
               Defendant.


                                THE GRAND JURY CHARGES:

                                           COUNTS 1-7
                                          (Cyberstalking)
                                     (18 U.S.C. § 2261A(2)(B))

       On or about the dates set forth below, in the District of Oregon and elsewhere,·defendant

BOB !BENNE UGW A, with intent to harass and intimidate, used an interactive computer

service, an electronic communication service, an electronic communication service of interstate

commerce, and facilities of interstate and foreign commerce, to engage in a course of conduct

that caused, attempted to cause, and would reasonably be expected to cause substantial emotional

distress to the individuals listed below:

  Count     Victim         Communication Methods                Course of Conduct

   1        Victim 1       Telephone calls, text messages       2011 - November 2018

  2         Victim 2       Telephone calls                      2003 - April 2018

  3         Victim 3       Telephone calls                      November 2014 - July 2018

  4         Victim 4       Telephone calls                      2016 - November 2018


Indictment                                                                                     Page 1
                                                                                       Revised April 2018
   Count Victim           Communication Methods               Course of Conduct

   5        Victim 5      Telephone calls                    October 2016 - March 2018

   6        Victim 6      Telephone calls                    October 201 7 - March 2018

   7        Victim 7      Telephone calls                    October 2017 - March 2018



       In violation of 18 U.S.C. § 2261A(2)(B).
                                     COUNTS 8-14
                        (Anonymous Telecommunications Harassment)
                                (47 U.S.C. § 223(a)(l)(C))

       Between on or about the dates set forth below, in the District of Oregon and elsewhere,

defendant BOB !BENNE UGW A, in interstate and foreign communications, made a telephone

call without disclosing his identity and with intent to abuse, threaten, and harass the individuals

listed below:

                 Count Victim            Approximate Dates

                 8        Victim 1       2011 - November 2018

                 9        Victim 2       2003 - April 2018

                 10       Victim 3       November 2014 - July 2018

                 11       Victim 4       2016 - November 2018

                 12       Victim 5       October 2016 - March 2018

                 13       Victim 6       October 2017 - March 2018

                 14       Victim 7       October 2017 - March 2018


II I

I II


Ugwa Indictment                                                                              Page 2
,;



            In violation of Title 47, United States Code, Section 223(a)(l)(C).

     Dated: November 14, 2018                            A TRUE BILL.




                                                         OFFICIATING FOREPERSON

     Presented by:

     BILLYJ. WILLIAMS
     United States Attorney




     Assistant United States Attorney




     Ugwa Indictment                                                              Page 3
